Exhibit 10.12
[GLOBAL CONSUMER LETTERHEAD]
December ___, 2008
Global Consumer Acquisition Corp.
1370 Avenue of the Americas, 28th Floor
New York, New York 10019
     Re:     Agreement Relating to the Board of Directors of Global Consumer
Acquisition Corp.
Mr.                     :
     This letter agreement (the “Letter Agreement”) is being delivered to you in
connection with your agreement hereby to serve as a member of the board of
directors (the “Board”) of Global Consumer Acquisition Corp., a Delaware
corporation (the “Company”). In connection with and in consideration of your
appointment to the Board, and in consideration of the representations,
warranties and mutual covenants made in this Letter Agreement and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Acknowledgement of Appointment. You hereby acknowledge that Jason N.
Ader, in his capacity as sole member of the Board, will appoint you to the Board
to serve as a director of the Company until the earlier of (i) your resignation,
removal or death or (ii) the due election and qualification of your successor.
You further acknowledge that you will be appointed to the Audit Committee of the
Company and any other committees of the Board as the Board may determine from
time to time.
     2. Equity Compensation.
     a. In consideration of your participation on the Board and any committee
thereof, the Company agrees to grant you 50,000 restricted stock units (the
“Restricted Stock Units”) with respect to shares of the Company’s common stock
(“Common Stock”), subject to approval of the Company’s stockholders of the
issuance of the Restricted Stock Units in connection with the solicitation of
proxies for approval of a Business Combination (as defined below). The Company
hereby agrees that it will not solicit proxies or consents from its stockholders
for approval of a Business Combination unless the Company solicits proxies or
consents from its stockholders to approve the issuance of the Restricted Stock
Units concurrently therewith.
     For purposes of this Letter Agreement, “Business Combination” shall mean
the initial acquisition by the Company of one or more assets or operating
businesses with a fair market value of at least 80% of the Company’s net assets
held in trust (net of taxes and amounts disbursed for working capital purposes
and excluding the amount held in the trust account representing a portion of the
underwriters’ discount) at the time of the acquisition through a merger, capital
stock exchange, asset or stock acquisition, exchangeable share

 



--------------------------------------------------------------------------------



 



transaction or other similar business combination, pursuant to which the Company
will require that a majority of the shares of common stock voted by the public
stockholders are voted in favor of the acquisition and less than 30% of the
public stockholders both vote against the proposed acquisition and exercise
their conversion rights.
     b. The Restricted Stock Units shall be fully vested on the closing date of
a Business Combination (the “Vesting Date”); provided, however, that you have
been performing services for the Company from the date hereof up to and
including the Vesting Date. Delivery and settlement of Restricted Stock Units
will occur on the date that is 180 calendar days after the closing date of the
Business Combination. Restricted Stock Units granted hereunder will be settled
by delivery of one share of Common Stock for each Restricted Stock Unit settled.
     c. If you resign from the Board for any reason or are terminated from the
Board for cause (as determined by a majority of the members of the Board
excluding you) prior to the consummation of a Business Combination, you
acknowledge and agree that the Company shall have no obligation hereunder to
solicit proxies or consents from its stockholders to approve the issuance of the
Restricted Stock Units and you forfeit any rights, powers or privileges to
receive Restricted Stock Units or shares of Common Stock in connection
therewith.
     3. Lock-Up. You agree that during the Lock-up Period (as defined below),
you will not offer, sell, contract to sell, pledge, grant any option to
purchase, make any short sale or otherwise dispose of, directly or indirectly,
(i) the Restricted Stock Units or any part thereof, (ii) any shares of Common
Stock or (iii) any other securities of the Company (collectively, the
“Securities”). The foregoing restriction is expressly agreed to preclude you or
any of your affiliates from engaging in any hedging or other transaction which
is designed to or which reasonably could be expected to lead to or result in a
sale or disposition of any Securities or any part thereof. Such prohibited
hedging or other transactions would include, without limitation, any short sale
or any purchase, sale or grant of any right (including, without limitation, any
put or call option) with respect to the Securities or any part thereof. The
“Lock-Up Period” will commence on the date of this Letter Agreement and continue
for a period of 180 calendar days after the closing date of a Business
Combination.
     Notwithstanding the foregoing, during the Lock-Up Period you may transfer
the Securities or any part thereof (i) as a bona fide gift or gifts, provided
that the donee or donees thereof agree to be bound by the restrictions set forth
herein or (ii) to any trust for the direct or indirect benefit of you or your
immediate family, provided that the trustee of the trust agrees to be bound by
the restrictions set forth herein, and provided further that any such transfer
shall not involve a disposition for value. For purposes hereof, “immediate
family” shall mean any relationship by blood, marriage or adoption, not more
remote than first cousin. You further understand and agree that this paragraph 3
is irrevocable and shall be binding upon your heirs, legal representatives,
successors, and assigns.
     4. Waiver of Trust. You hereby acknowledge that the aggregate gross
proceeds from the Company’s initial public offering (“IPO”), including the
proceeds received upon the consummation of the exercise of the over-allotment
option, and proceeds received from a private placement that closed
simultaneously with the first closing of the IPO, was placed in a trust account
(the “Trust Account”) for the benefit of the Company’s public stockholders. You
further acknowledge and agree that you do not have any right, title, interest or
claim of any kind in or to any monies in the Trust Account established by the
Company (“Claim”) and hereby waive any Claim you may have in the

2



--------------------------------------------------------------------------------



 



future as a result of, or arising out of, the matters contemplated by this
Letter Agreement and will not seek recourse against the Trust Account for any
reason whatsoever, including any accrued interest not released to the Company in
accordance with the terms of the IPO.
     5. Representations and Warranties. You hereby represent and warrant to the
Company as follows:
     a. You have all the requisite power, authority and legal capacity to
execute and deliver this Letter Agreement, to perform fully your obligations
hereunder and to consummate the transactions contemplated hereby.
     b. This Letter Agreement constitutes your legal, valid and binding
obligations, enforceable against you in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors generally and by equitable principles.
     c. You are an “accredited investor” as such term is defined in Rule 501(a)
of Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).
     d. You have such knowledge and experience in financial and business matters
to be capable of evaluating the merits and risks of entering into this Letter
Agreement and to make an informed decision relating thereto.
     e. The receipt of Restricted Stock Units and shares of Common Stock
pursuant to the terms and conditions of this Letter Agreement will be for your
account for the purpose of investment and not with a view to or for sale in
connection with any distribution thereof within the meaning of the Securities
Act of 1933, as amended.
     f. You understand that your shares of Common Stock may not be sold,
transferred or otherwise disposed of by you without registration under the
Securities Act and any applicable state securities laws, or an exemption
thereto, and your shares of Common Stock shall bear the following legend: THE
SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE SHARES HAVE
BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE, AND
MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SHARES UNDER THE SECURITIES
ACT OR AN OPINION OF COUNSEL FOR THE CORPORATION THAT REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT.
     6. Counterparts. This Letter Agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in several
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument.
     7. D&O Coverage. As long as the Company maintains directors and officers
liability insurance, the levels of coverage shall not be reduced from those
currently in effect as of the date of this Agreement.

3



--------------------------------------------------------------------------------



 



     8. Headings. The headings contained in this Letter Agreement are for the
sole purpose of convenience of reference, and shall not in any way limit or
affect the meaning or interpretation of any of the terms or provisions of this
Letter Agreement.
     9. Amendments Waivers.
     a. No amendment or waiver of any provision of this Letter Agreement shall
be valid unless the same shall be in writing and signed by each of the parties.
No amendment to the indemnification provisions of the Company’s Certificate of
Incorporation or By-laws, each as may be amended from time to time, may become
effective without your having at least five (5) business days prior written
notice of the adoption thereof.
     b. This Letter Agreement is intended to comply with the applicable
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and shall be limited, construed and interpreted in a manner so as
to comply therewith.
     10. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
     a. This Letter Agreement and all matters arising directly or indirectly
herefrom shall be governed by, construed and enforced in accordance with the
laws of the State of New York, without giving effect to any principles of
conflict of laws (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of New York.
     b. Any actions, suits or proceedings arising out of or relating to this
Letter Agreement shall be heard and determined in any state or federal court
sitting in the Borough of Manhattan, The City of New York, and each of the
parties hereto hereby irrevocably submits to the exclusive jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such action,
suit or proceeding and irrevocably waives the defense of an inconvenient forum
to the maintenance of any such action, suit or proceeding. The parties hereto
agree that a final judgment in any such action, suit or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable law.
     c. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS LETTER AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS LETTER AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS LETTER
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING,
SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH PARTY MAKES THIS
WAIVER

4



--------------------------------------------------------------------------------



 



VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS LETTER
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10(c).
     11. Severability. If any provision of this Letter Agreement, including any
phrase, sentence, clause, Section or subsection is inoperative or unenforceable
for any reason, such circumstances shall not have the effect of rendering the
provision in question inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision or provisions herein contained
invalid, inoperative, or unenforceable to any extent whatsoever.
     12. Entire Agreement. This Letter Agreement and the documents and
instruments and other agreements specifically referred to herein or delivered
pursuant hereto constitute the entire agreement among the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof.
     13. Assignment. This Letter Agreement shall not be assigned by you, other
than by operation of law, without the prior written consent of the Company in
its sole discretion.
     14. Effective Date of this Letter Agreement. This Letter Agreement shall
not become effective and shall have no force and effect until and unless you are
duly appointed to the Board.
     15. Conflict of Interest. You hereby agree, until the earliest of the
Company’s consummation of a Business Combination, the Company’s liquidation or
such time as you cease to be a director, (i) to present to the Company for the
Company’s consideration, prior to presentation to any other entity, any business
opportunity which may reasonably be deemed appropriate for the Company based on
the description in the Company’s registration statement on Form S-1 of the
Company’s proposed business or which is required to be presented to the Company
under Delaware General Corporation Law, (ii) that you shall not assist or
participate with any other person or entity in the pursuit of or negotiation
with respect to such business opportunity unless and until you receive written
notice from the Company that the Company has determined not to pursue such
business opportunity and (iii) that you will not seek any business opportunity
that would conflict with the Company’s search for an acquisition candidate,
which would include any involvement in a blank check company that is potentially
seeking acquisition candidates in the global consumer products and services
industry.
     16. Indemnification Agreement. In the event that the Company enters into an
Indemnification Agreement with any director of the Company having terms that are
different than the terms of your Indemnification Agreement with the Company, you
shall receive prompt written notice thereof and the Company, at your request,
will amend your Indemnification Agreement to include such of those terms as you
may request.
     17. Acknowledgement of Current Report on Form 8-K. You acknowledge that the
Company intends to file a Current Report on Form 8-K (the “8-K”) in connection
with your appointment to the Board that will set forth, among other things, your
appointment to the Board and a summary of the terms of this Letter Agreement.
You have been provided with the opportunity to review your biographical
information included in the 8-K in advance of filing with the Securities and
Exchange Commission.
[Signature page follows.]

5



--------------------------------------------------------------------------------



 



Sincerely,

            GLOBAL CONSUMER ACQUISITION CORP.
      By:           Name:   Jason N. Ader        Title:        

Acknowledged and Agreed to as
of the date first written above:
                                                               
[Director]

6